DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 3, 11 and 19 are amended. Claim 1 is cancelled. Claims 2-19 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 7/20/2020 are overcome.

Specification
The use of the terms Frekote (page 3, line 24), acResin (page 11, line 14), Acronal (page 11, line 15), Corning (page 15, line 17), which are trade names or marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record).

Regarding claim 2, Pedginski discloses that the film comprises a graft copolymer (column 3, lines 65-67) that comprises a base polymer (column 4, lines 1-3) having a fluoroaliphatic group (column 4, line 4) without any other components (column 6, lines 16-20). The graft copolymer is considered to meet the claim limitation of fluoropolymer since it contains a fluropaliphatic group.

Regarding claims 6 and 11, Pedginski discloses a masking tape (column 4, lines 36-47) having a backing layer (figure 3, reference numeral 20), an upper fluoropolymer layer (figure 3, reference numeral 10), which is considered to meet the claim limitation of a first film, and lower fluoropolymer layer (figure 3, reference numeral 10’), which is considered to meet the claim limitation of a second film, and an adhesive layer mounted on the lower fluoropolymer layer (column 5, lines 8-18, figure 3, reference numeral 30). The fluoropolymer layers are extruded onto the backing layer (column 5, lines 8-18) which can be a nonwoven polymeric web (column 5, lines 61-67), which is considered to meet the claim limitation of a fabric. The thermoplastic polymer used in the backing can be polyester (column 5, lines 29-60). Pedginski is silent to requiring the adhesive to be wetter to become adhesive, and is therefore considered meet the claim limitation of self adhesive. Pedginski does not explicitly disclose (a) using the masking layer in a molding process and (b) a polyester backing layer and (c) the softening point of the backing layer being greater than 200 °C.
Regarding (a), Stoner teaches a method of forming a boat hull from a boat hull mold [0044] in which a masking tape is placed on the mold and an article is cured within [0046]. The article is considered to meet the claim limitation of at least one layer.

Regarding (b), Hoefer teaches an adhesive film comprising an adhesive and a carrier layer (abstract) having a polyester carrier layer with a melting point of 255 °C onto which a PVC coating is applied at a temperature that is 20 °C or more lower than the softening point of the carrier layer (page 9, bottom). Hoefer additionally teaches that this backing allows an adhesive layer to be arranged on it without an additional adhesive (page 1, top) to simplify the manufacturing process (page 2, middle).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the backing layer of Pedginski with the polyester backing layer of Hoefer. One would have been motivated to do so since Hoefer teaches a backing layer that allows a simplified manufacturing process.
Regarding (c), Polyester Fiber teaches that polyester fiber has a softening temperature of 230-240 °C (page 2, top).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polyester of Pedginski with the softening temperature of Polyester Fiber. One would have been motivated to do so since Pedginski discloses that the backing layer is a nonwoven web and Polyester Fiber teaches polyester fibers having a softening temperature of 230-240 °C.

Regarding claim 9, Pedginski discloses that adhesive is based on polyacrylate (column 9, lines 28-47), which is considered to meet the claim limitation of the polyacrylate.

Regarding claim 10, Pedginski discloses that the adhesive is applied at 17.7 grams per square meter (column 22, lines 1-7).

Regarding claim 12, Stoner teaches that a semi-permanent release layer is applied to the mold prior to and under the masking tape [0046].

Regarding claims 4 and 15, Pedginski discloses that the film comprises a graft copolymer (column 3, lines 65-67) that comprises a base polymer (column 4, lines 1-3) made from linear low density polyethylene (column 14, lines 21-43), which is considered to meet the claim limitation of ethylene.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record) as applied to claim 11 above, and further in view of Tucholski (US 3,884,722).

Regarding claim 3, the combination as set forth above will be referred to hereafter as modified Pedginski. Pedginski additionally discloses that the fluoropolymer is aliphatic (abstract). Modified Pedginski does not explicitly teach the fluoropolymer being PTFE.
Tucholski teaches that polytetrafluoroethylene is an aliphatic fluoropolymer (column 4, lines 32-40).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the aliphatic fluoropolymer of modified Pedginski with the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record) as applied to claim 11 above, and further in view of Lamason (US 2,989,419).

Regarding claim 5, the combination as set forth above will be referred to hereafter as modified Pedginski. Modified Pedginski does not explicitly teach thickness of the second film being between 15 and 350 microns.
Lamason teaches a flexible adhesive sheet having a PTFE backing layer that supports an adhesive layer with a thickness of 2 mils (column 4, lines 65-68), which is equivalent to 50.8 micrometers. Lamason additionally teaches that this tape can be wound into a roll with delamination or offsetting of the adhesive (column 1, lines 15-23).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tape of modified Pedginski with the thickness of Lamason. One would have been motivated to do so since Lamason teaches a thickness that enables tape to be wound into a roll.

Claims 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record) as applied to claim 11 above, and further in view of Anderson (US 2011/0104470).

Regarding claims 7 and 8, the combination as set forth above will be referred to hereafter as modified Pedginski. Pedginski additionally discloses that the backing layer can a variety of materials (column 5, lines 61-67). Modified Pedginski does not explicitly teach a glass fiber fabric.
Anderson teaches a curable adhesive that is formed onto a flexible textile substrate made from woven glass fibers [0046].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the backing layer of modified Pedginski with the glass fibers of Anderson. One would have been motivated to do so since Anderson teaches a flexible backing layer for adhesive tape. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art and supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 352 U.S. 327, 65 USPQ 297 (1945) (see MPEP § 2144.07).

Regarding claim 19, modified Pedginski teaches all the claim limitations as set forth above. Pedginski additionally discloses that the fluoropolymer release material is derived from a fluorochemical olefin (column 6, lines 21-52) that can be any of a group of exemplary compounds (column 7, lines 43-67). Modified Pedginski does not explicitly teach mixing two fluoropolymer compounds together in a single layer.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two fluoropolymers into a mixture. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record) as applied to claim 11 above, and further in view of Schlager (US 3,654,012).

Regarding claim 13, the combination as set forth above will be referred to hereafter as modified Pedginski. Modified Pedginski does not explicitly teach the curing occurring under vacuum.
Schlager teaches a layer of thermoplastic sheet material that vacuum formed against a shaped body (abstract) in which the vacuum is used to draw the sheet against the body to exactly conform with the surface (column 2, lines 8-44) so that an article having a particular shape is made (column 5, lines 44-51), such as a boat hull (column 1, lines 69-75, column 1, lines 1-4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the curing of modified Pedginski with the vacuum of Schlager. One would have been motivated to do so since Schlager teaches a vacuum that makes a mold boat hull conform exactly to a mold surface.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record) as applied to claim 11 above, and further in view of Tucholski (US 3,884,722).

Regarding claim 14, the combination as set forth above will be referred to hereafter as modified Pedginski. Pedginski additionally teaches that the fluoropolymer is aliphatic (abstract). Modified Pedginski does not explicitly teach the fluoropolymer being PTFE.
Tucholski teaches that polytetrafluoroethylene is an aliphatic fluoropolymer (column 4, lines 32-40).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record) as applied to claim 11 above, and further in view of Saitou (US 6,063,493).

Regarding claim 16, the combination as set forth above will be referred to hereafter as modified Pedginski. Pedginski additionally discloses that the backing layer can a variety of materials (column 5, lines 61-67). Modified Pedginski does not explicitly teach the textile being a woven fabric.
Saitou teaches a backing layer for a pressure sensitive adhesive made from a woven fabric (column 9, lines 11-18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the backing layer of modified Pedginski with the backing layer of Saitou. One would have been motivated to do so since Saitou teaches a woven fabric layer that allows extrusion of adhesive onto it. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art and supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 352 U.S. 327, 65 USPQ 297 (1945) (see MPEP § 2144.07).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already or record) as applied to claim 12 above, and further in view of Lu (US 7,851,535).

Regarding claim 17, the combination as set forth above will be referred to hereafter as modified Pedginski. Stoner teaches that the mold release agent can be any semi permanent release agent [0045]. Modified Pedginski does not explicitly teach the release agent comprising polyvinyl alcohol.
Lu teaches a mold release agent comprising a polyvinyl alcohol binding agent (column 1, lines 56-60) that needs to be periodically reapplied to the mold surface (column 7, lines 36-49). One of ordinary skill in the art would recognize that this is a semi permanent release agent.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the release agent of modified Pedginski with the release agent of Lu. One would have been motivated to do so since Stoner teaches that the mold release agent can be any semi permanent release agent and Lu teaches a semi-permanent coating that facilitates multiple releases of a mold.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pedginski (US 5,807,632) in view of Stoner (US 2015/0035204) and Hoefer (WO 01/68364, machine translation relied upon) and Polyester Fiber (already of record) as applied to claim 12 above, and further in view of Moffett (US 8,092,736).

Regarding claim 18, the combination as set forth above will be referred to hereafter as modified Pedginski. Stoner teaches that the mold release agent can be any semi permanent release agent [0045]. Modified Pedginski does not explicitly teach the release agent based on silanes.
Moffett teaches a semi-permanent coating to facilitate multiple releases of a mold (abstract) that is based on silanes (column 1, lines 41-45).

Response to Arguments
Regarding claims 2-6, 9-10, 12, 14-15 and 17-19, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Regarding claims 7 and 8, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claims are allowable due to dependence on an allowable claim and (b) that Anderson does not teach a motivation to make the tape from a glass fiber fabric.
Regarding (a), all claims are rejected as set forth above.
Regarding (b), The Office action does set forth factual findings that Pedginski discloses backing layer that can be made from a variety of materials and Anderson teaches that woven glass fibers can form a flexible backing layer in accordance with the inquiries required by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The Courts have held that selection of a material known to meet required technical specifications is obvious. See Sinclair & Carroll Co. v. Interchemical Corp., 352 U.S. 327, 65 USPQ 297 (1945) (see MPEP § 2144.07). In this case, Pedginski discloses the requirements for a backing layer and Anderson is merely relied upon to teach a specific material meeting the requirements of Pedginski.

Regarding claim 11, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that there is no motivation to combine Pedginski and Stoner supported by a reasoned explanation, (b) that the instant specification discloses unexpected results of the claimed invention, (c) that Pedginski's non-thermoplastic nonwoven webs and thermoplastic backing layers are mutually exclusive, (d) that a nonwoven polymeric web does not meet the claim limitation of a fabric, (e) that the polyester fibers of Polyester Fiber would render Pedginski unsuitable for its intended purpose, (f) that the cited references do not teach a fiber comprising a coating, (g) that there is no prima facie case of obviousness with respect to claim 2, (h) that no motivation to combine the PTFE of Tucholski with the tape of modified Pedginski and (i) that Lamason is unnecessary since Pedginski already teaches a tape that can be wound into a roll. 
Regarding (a), Stoner teaches a method of using a release tape in a molding operation. One of ordinary skill in the art would understand that this constitutes a meaningful improvement to the disclosure of Pedginski, which is directed to methods for making release tapes but not to methods of using the tapes during molding processes. Any specific method of using a release tape would necessarily improve the release tape since one of ordinary skill in the art would be informed as to the proper use of the article. Previously one of ordinary skill in the art may have been unaware as to how to properly and effectively use the tape. Additionally, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Regarding (b), applicant refers to an example in the instant specification that merely shows a working example of a molding release tape. However, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art, and evidence must show that the difference in results is of an unexpected kind as opposed to being merely different to some degree. See MPEP § 716.01(d) and MPEP § 2145 II In this case applicant presents no 
Regarding (c), Pedginski discloses that the release material may be coated onto either or thermoplastic or non-thermoplastic material (column 5, lines 61-67). One of ordinary skill in the art would recognize that thermoplastic and nonthermoplastic materials are equivalents. While Pedginski may disclose only non-thermoplastic nonwoven webs, there is no evidence of record suggesting that it would be impossible to make a thermoplastic nonwoven web from polyester. 
Regarding (d), the Merriam Webster Dictionary defines textile as a particular form of cloth (page 2), cloth as a material made by joining natural or synthetic fibers and filaments (page 2), and nonwoven as made of fibers held together by interlocking or binding (page 2). One of ordinary skill in the art would therefore recognize that a nonwoven material is cloth and therefore a textile since it is made of bound filaments. 
Regarding (e), the Merriam Webster Dictionary teaches that nonwoven materials are made from fibers (page 2). Therefore one of ordinary skill in the art would understand the nonwoven material of Pedginski to have fibers, and that combining a specific kind of fiber (polyester fiber) would not destroy the web but merely provide a specific material from which such a web could be fabricated. Polyester Fibers does not teach or suggest that the fibers must be formed into a woven web.
Regarding (f), the Merriam Webster Dictoinary defines nonwoven as a material made of fibers held together by interlocking or binding (page 2). One of ordinary skill in the art would therefore recognize the Pedginski does disclose a fiber (nonwoven web) comprising a coating (PTFE layer(s)). 
Regarding (g), applicant asserts that a prima facie case of obviousness has not been set forth but does not present any arguments as to what teachings would lead one of ordinary skill in the art to understand Pedginski as disclosing a comprising other than the base polymer without additional components. The Office action does set forth a prima facie case of obviousness with the finding that the 
Regarding (h), the Courts have held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The Office action does set forth factual findings that Pedginski discloses an aliphatic fluoropolymer and Tucholski teaches that PTFE is an aliphatic fluoropolymer in accordance with the inquiries required by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). 
Regarding (i), Lamason teaches more than just a tape that can be wound into a roll. Lamason additionally teaches that the tape can be wound into a superior roll without delamination or offsetting, which is a specific benefit that would provide motivation to combine the rolls of Pedginski and Lamason. 

Regarding claim 13, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claims are allowable due to dependence on an allowable claim and (b) that Nebesar is unnecessary since Stoner already teaches forming a boat hull.
Regarding (a), all claims are rejected as set forth above.
Regarding (b), applicant’s arguments do not address the rejection relying on Schlager as set forth above.

Regarding claim 16, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the claim is allowable due to dependence on an allowable claim and (b) that there is no motivation to combine Saitou.
Regarding (a), all claims are rejected as set forth above.
Regarding (b), the Office action does set forth factual findings that Pedginski discloses backing layer that can be made from a variety of materials and Saitou teaches that a woven fabric can form a backing layer in accordance with the inquiries required by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The Courts have held that selection of a material known to meet required technical specifications is obvious. See Sinclair & Carroll Co. v. Interchemical Corp., 352 U.S. 327, 65 USPQ 297 (1945) (see MPEP § 2144.07). In this case, Pedginski discloses the requirements for a backing layer and Saitou is merely relied upon to teach a specific material meeting the requirements of Pedginski.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747